



Exhibit 10.2

 

FORM OF SECOND AMENDMENT TO FLEXSTEEL INDUSTRIES, INC.

SENIOR OFFICER SUPPLEMENTAL RETIREMENT PLAN

FOR EACH OF RONALD J. KLOSTERMAN, THOMAS D. BURKART AND JAMES R. RICHARDSON

 

WHEREAS, a certain Senior Officer Supplemental Retirement Plan (“Agreement”) was
entered into on the 7th day of December, 2000, by and between FLEXSTEEL
INDUSTRIES, INC., a Minnesota corporation (the “Corporation”) and [INSERT
OFFICER NAME], (“Employee”); and

 

WHEREAS, the Agreement was subsequently amended on November 13, 2006 for the
purpose of complying with Internal Revenue Code section 409A; and

 

WHEREAS, pursuant to paragraph 9 of the Agreement, the Agreement may be amended
from time to time with the signed written consent of both the Corporation and
the Employee; and

 

WHEREAS, the Corporation and the Employee wish to amend the Agreement; and

 

WHEREAS, the Corporation and the Employees are adopting this Amendment in good
faith compliance with Section 409A;

 

NOW, THEREFORE, pursuant to the provisions of paragraph 9 of the Agreement, the
Agreement is hereby amended as follows:

 

I.

Sub-paragraph E of paragraph 4 of the Agreement is hereby deleted and replaced
with the following:

 

(E)   PAYMENT.  Employee’s Account shall be paid to him beginning upon the date
which is six months after the date of Employee’s separation of service with the
Corporation, unless the separation of service is due to Employee’s death or
disability prior to age 65. In the event Employee dies or becomes disabled prior
to attaining age 65, payments shall commence upon the later of the date which is
six (6) months after the date of Employee’s separation from service due to death
or disability, or the date of Employee’s 65th birthday. Payments shall be made
in accordance with the election form signed by Employee and attached hereto as
Exhibit “A.” The Employee may subsequently elect a different method of payment,
provided the subsequent election complies with the rules of Section 409A(a)(4)
of the Internal Revenue Code or any other comparable section, and the
Regulations thereunder. Additionally, Employee shall have the right to designate
a beneficiary to receive the remaining proceeds (see Exhibit “B” attached) if
the Employee should die prior to receiving all of his payments. If Employee
fails to execute a beneficiary designation or if the beneficiary is not alive at
the time of distribution, then the proceeds due Employee will be paid to
Employee’s estate. The beneficiary designation may be changed at any time during
Employee’s lifetime as long as the Employee is competent or by Employee’s
attorney-in-fact who is specifically authorized to make the change.

 

1


--------------------------------------------------------------------------------


Notwithstanding the above, the Corporation may delay a payment due under this
Agreement under any of the following circumstances, so long as all payments to
similarly situated Employees are treated on a reasonably consistent basis: (1)
the Corporation reasonably anticipates that if the payment were made as
scheduled, the Corporation’s deduction to such payment would not be permitted
under section 162(m) of the Internal Revenue Code, as amended, provided that the
payment is made either during the first year in which the Corporation reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year, the deduction of such payment will not be barred by application of
Section 162(m) or during the period beginning with the date of Employee’
separation from service and ending on the later of the last day of the
Corporation’s fiscal year in which the Employee has a separation from service,
or the 15th day of the third month following the separation from service; (2)
the Corporation reasonably anticipates that the making of the payment will
violate Federal securities laws or other applicable law, provided that the
payment is made at the earliest date at which the Corporation reasonably
anticipates that the making of the payment will not cause such violation; or (3)
upon such other events as determined by the Corporation and according to such
terms as are consistent with Internal Revenue Code section 409A or prescribed by
the Commissioner of Internal Revenue.

 

II.

Paragraph 9 of the Agreement is hereby deleted and replaced with the following:

 

9.   AMENDMENT.  This Agreement may be amended from time to time by the
Corporation as necessary to comply with Federal tax laws and regulations to
insure that all amounts deferred are deferred for tax purposes. Any such
amendments shall be in writing and signed by both parties.

 

III.

The following provisions shall be added to the Agreement and numbered as
Paragraphs 19-22.

 

19.   CHANGE OF CONTROL.  For the purpose of this Agreement, a “Change of
Control” shall mean any of the following:

 

 

A.

When any individual, entity, or group becomes the beneficial owner of 50% or
more of either the total fair market value of the then–outstanding shares of
stock of the Corporation or the total voting power of the then–outstanding stock
of the Corporation entitled to vote generally in the election of directors.

 

 

B.

When individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board during any 12-month period; provided however, that any
individual becoming a director subsequent to the date hereof whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of the Incumbent Directors then on the Board shall be
considered as though such individual was an Incumbent Director, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest or other actual
or threatened solicitation of proxies or consents by or on behalf of a person
other than the Board.

 

2


--------------------------------------------------------------------------------


 

C.

Upon the consummation of a reorganization, merger, statutory share exchange, or
consolidation (or similar corporate transaction) involving the Corporation or
any of its subsidiaries, a sale or other disposition of all or substantially all
of the assets of the Corporation, or the acquisition of assets or stock of
another entity by the Corporation or any of its subsidiaries (each a “Business
Combination”), in each case, unless, immediately following such Business
Combination:

 

 

(i)

substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the total fair market value of the then-outstanding shares of
stock (or, for a non–corporate entity, equivalent securities) and the total
voting power of the then–outstanding voting stock entitled to vote generally in
the election of directors (or, for a non–corporate entity, equivalent governing
body), as the case may be, of (A) the entity resulting from such Business
Combination (the “Surviving Corporation”) or (B) if applicable, the ultimate
parent entity that directly or indirectly has beneficial ownership of 80% or
more of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), in substantially the same proportion as
their ownership, immediately prior to the Business Combination, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be;

 

 

(ii)

no individual, entity, or group, directly or indirectly acquires, or has
acquired during the 12-month period ending on the date of the most recent
acquisition, ownership of 30% or more of the total voting power of the stock of
the Parent Corporation (or if there is no Parent Corporation, the Surviving
Corporation); and

 

 

(iii)

at least a majority of the members of the board of directors of the Parent
Corporation (or if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Directors
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination.

 

 

D.

Upon approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the company.

 

20.   DEFINITION OF “GROUP.”  For purposes of Paragraph 19, above, persons will
not be considered to be acting as a group solely because they purchase or own
stock of the same corporation at the same time, or as a result of the same
public offering. However, persons will be considered to be acting as a group if
they meet the definition set forth in section 13(d)(3) of the Securities
Exchange Act of 1934, or if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the corporation. If a person, including an entity, owns stock
in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be acting as a group with other shareholders only with respect to the ownership
in that corporation before the transaction giving rise to the change and not
with respect to the ownership interest in the other corporation.

 

3


--------------------------------------------------------------------------------


21.   DEFINITION OF “BENEFICIAL OWNER.”  For purposes of Paragraph 19, above,
the term “beneficial owner” shall be defined by Rule 13d-3 of the Rules
promulgated under the Securities Exchange Act of 1934.

 

22.   PAYMENT UPON CHANGE OF CONTROL.  Notwithstanding any other provision of
this Agreement to the contrary, in the event of a Change of Control, Employee’s
interest in the benefits shall be distributed in a lump sum; provided however,
that the amount vested and distributed by reason of this provision shall not
exceed the amount which would cause the amount vested and distributed to be
considered an “excess parachute payment” under section 280G of the Internal
Revenue Code, as amended.

 

IV.

The following provision shall be added to the Agreement and numbered as
Paragraph 23.

 

23.   INTERPRETATION, CONSTRUCTION, AND ADMINISTRATION OF AGREEMENT.  The
Corporation’s Chief Financial Officer, or the individual performing comparable
duties, shall act as Plan Administrator. The Plan Administrator shall have full
power and authority to interpret, construe and administer this Agreement and the
Plan Administrator’s interpretation and construction thereof, and actions
thereunder, including any valuation of the Deferred Compensation Account, or the
amount or recipient of the payment to be made therefrom, shall be binding and
conclusive on all persons for all purposes, unless review is requested in
accordance with the Claims Procedures set forth in paragraphs 24 and 25 below.
The review of any decision by the Plan Administrator pursuant to the Claims
Procedures shall be performed by the individual or group of individuals
appointed by the Nominating and Compensation Committee of the Board of Directors
to act as Plan Fiduciary. Neither the Plan Administrator nor the Plan Fiduciary
shall be liable to any person for any action taken or omitted in connection with
the interpretation and administration of this Agreement unless attributable to
his or her own willful misconduct or lack of good faith.

 

V.

The following provision shall be added to the Agreement and numbered as
Paragraph 24.

 

 

24.   CLAIMS PROCEDURE.

 

A.   NOTICE OF INITIAL DECISION.  Any decision by the Plan Administrator denying
a claim by Employee or Employee’s beneficiary for benefits under this Plan shall
be stated in writing and delivered or mailed to the Employee or such beneficiary
within a reasonable period of time, but no later than ninety (90) days after
receipt of the claim by the Plan Administrator. Such decision shall set forth
the specific reasons for the denial, with reference to the specific plan
provisions on which the denial is based, written to the best of the Plan
Administrator’s ability in a manner calculated to be understood without legal or
actuarial counsel. The decision shall also provide a description of any
additional material or information necessary for Employee or his/her beneficiary
to perfect the claim and an explanation of why such material is necessary. The
decision shall contain a description of the Corporation’s review procedures and
the time limits applicable to such procedures, and inform Employee or his/her
beneficiary of the right to bring a civil action under section 1132 of ERISA
following an adverse determination on review. If the Plan Administrator
determines there are special circumstances which require additional time to make
a decision, the Plan Administrator shall notify Employee or his/her beneficiary
of the date by which a decision is expected to be made, and may extend the time
for up to an additional ninety (90) days.

 

4


--------------------------------------------------------------------------------


B.   EMPLOYEE’S RIGHT TO REVIEW.  If the Plan Administrator determines Employee
or his/her beneficiary is not eligible for benefits, or if Employee or his/her
beneficiary believes he or she is entitled to greater or different benefits, the
Employee or his/her beneficiary shall have the opportunity to have his or her
claim reviewed by filing a petition for review with the Plan Fiduciary within
sixty (60) days after receipt of the Plan Administrator’s written notice of the
decision denying benefits. The petition shall state the specific reasons
Employee or his/her beneficiary believes he or she is entitled to benefits or
greater or different benefits. Within sixty (60) days after the Plan Fiduciary’s
receipt of the petition, the Plan Fiduciary shall afford Employee or his/her
beneficiary, and his or her legal counsel, if any, an opportunity to present his
or her position to the Plan Fiduciary orally or in writing. The Plan Fiduciary
shall inform Employee or his/her beneficiary of its decision in writing within
the same sixty (60) day period, stating the specific reasons and specific
provisions in the plan on which its decision is based. If the sixty (60) day
period is not a sufficient amount of time for holding a hearing and rendering a
decision, the Plan Fiduciary may extend the time to render a decision for up to
another sixty (60) days, but notice of any such extension shall be given to
Employee or his/her beneficiary in writing prior to the expiration of the
initial 60-day period.

 

The failure to file an appeal within the sixty (60) day period will cause
Employee or his/her beneficiary to lose the right to appeal the denial and the
right to bring a civil action under section 1132 of ERISA. In the event the Plan
Fiduciary denies an appeal of a denial of a claim for benefits, any civil action
to challenge the denial of such claim must be brought within one year of the
date of the Plan Fiduciary’s final decision on the appeal.

 

VI.

The following paragraph shall be added to the agreement and numbered as
Paragraph 25.

 

25.   CLAIM PROCEDURE–DISABILITY BENEFITS.

 

A.   NOTICE OF INITIAL DECISION.  Any decision by the Plan Administrator denying
a claim by Employee or Employee’s beneficiary for disability benefits under this
Plan shall be stated in writing and delivered or mailed to the Employee or such
beneficiary within a reasonable period of time, but no later than forty-five
(45) days after receipt of the claim by the Plan Administrator. Such decision
shall set forth the specific reasons for the denial, with reference to the
specific plan provisions on which the denial is based, written to the best of
the Plan Administrator’s ability in a manner calculated to be understood without
legal or actuarial counsel. The decision shall also provide a description of any
additional material or information necessary for Employee or his/her beneficiary
to perfect the claim and an explanation of why such material is necessary. The
decision shall contain a description of the Company’s review procedures and the
time limits applicable to such procedures, and inform Employee or his/her
beneficiary of the right to bring a civil action under section 1132 of ERISA
following an adverse determination on review. If the Plan Administrator
determines there are special circumstances which require additional time to make
a decision, the Plan Administrator shall notify Employee or his/her beneficiary
prior to the expiration of the initial 45-day period, of the circumstances
requiring the extension of time and the date by which a decision is expected to
be made, and may extend the time for up to an additional thirty (30) days. If,
prior to the end of the first 30-day extension period, the Plan Administrator
determines that, due to matters beyond the control of the Plan Administrator, a
decision cannot be rendered, the period for making a decision may be extended
for up to an additional thirty (30) days, provided that the Plan Administrator
notifies the Employee or his/her beneficiary prior to expiration of the first
30-day extension period, of the circumstances requiring the extension and the
date as of which the plan expects to render a decision. In the case of any
extension, the notice of extension shall specifically explain the standards on
which entitlement to disability benefits is based, the unresolved issues that
prevent a decision on the claim, and the additional information needed to
resolve those issues. The Employee or his/her beneficiary shall be given at
least 45 days after notice of the extension to provide such additional
information.

 

5


--------------------------------------------------------------------------------


B.   EMPLOYEE’S RIGHT TO REVIEW.  If the Plan Administrator determines Employee
or his/her beneficiary is not eligible for benefits, or if Employee or his/her
beneficiary believes he or she is entitled to greater or different benefits, the
Employee or his/her beneficiary shall have the opportunity to have his or her
claim reviewed by the Plan Fiduciary by filing a petition for review with the
Plan Fiduciary within one hundred eighty (180) days after receipt of the
Administrator’s written notice of the decision denying benefits. The petition
shall state the specific reasons Employee or his/her beneficiary believes he or
she is entitled to benefits or greater or different benefits. In conducting the
review, the Plan Fiduciary shall not give any deference to the initial adverse
benefit determination. In addition, the Plan Fiduciary conducting such review
shall not be the individual who made the initial adverse benefit determination,
nor the subordinate of such individual. In deciding an appeal of any adverse
benefit determination based on a medical judgment, the Plan Fiduciary shall
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment, and who is
neither an individual that was previously consulted in connection with the
initial adverse benefit determination that is the subject of review, nor the
subordinate of any such individual.

 

Within forty-five (45) days after the Plan Fiduciary’s receipt of the petition,
the Plan Fiduciary shall afford Employee or his/her beneficiary, and his or her
legal counsel, if any, an opportunity to present his or her position to the Plan
Fiduciary orally or in writing. The Plan Fiduciary shall inform Employee or
his/her beneficiary of its decision in writing within the same forty-five (45)
day period, stating the specific reasons and specific provisions in the plan on
which its decision is based, and identifying any medical or vocational experts
whose advice was obtained in connection with the appeal, regardless of whether
the Plan Fiduciary relied upon such advice in rendering the decision. If the
forty-five (45) day period is not a sufficient amount of time for holding a
hearing and rendering a decision, the Plan Fiduciary may extend the time to make
a decision up to another forty-five (45) days, but notice of any such extension
shall be given to Employee or his/her beneficiary in writing prior to the
expiration of the initial 45-day period. The notice of extension shall indicate
the special circumstances requiring an extension and set forth the date by which
the Plan Fiduciary expects to render the decision.

 

The failure to file an appeal within the one hundred eighty (180) day period
will cause Employee or his/her beneficiary to lose the right to appeal the
denial and the right to bring a civil action under section 1132 of ERISA. In the
event the Plan Fiduciary denies an appeal of a denial of a claim for benefits,
any civil action to challenge the denial of such claim must be brought within
one year of the date of the Plan Fiduciary’s final decision on the appeal.

 

VII.

This Amendment shall relate back to the effective date of the Agreement.

 

VIII.

In all other respects, the Agreement is hereby ratified and confirmed.

 

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation and the Employee have executed this SECOND
AMENDMENT TO FLEXSTEEL INDUSTRIES, INC. SENIOR OFFICER SUPPLEMENTAL RETIREMENT
PLAN on this 13th day of December, 2007.

 

EXHIBIT ONLY – NOT FOR SIGNATURE

 

 

FLEXSTEEL INDUSTRIES, INC.

 


By:

 

 

 

Ronald J. Klosterman, President

Date

 

 

 

By:

 

 

 

Timothy E. Hall, Secretary

Date

 

 

 

By:

 

 

 

[INSERT OFFICER NAME],Employee

Date

 

 

7


--------------------------------------------------------------------------------


EXHIBIT A

 

FLEXSTEEL INDUSTRIES, INC.

SENIOR OFFICER SUPPLEMENTAL RETIREMENT PLAN

EMPLOYEE’S ELECTION OF METHOD OF PAYMENT

 

Under the Senior Officer Supplemental Retirement Plan Agreement (the
“Agreement”) with Flexsteel Industries, Inc., I [INSERT OFFICER NAME], elect to
receive the balance of my Account, when payable under the agreement, as follows:
(check one of the boxes below):

 

o

A.

In a lump sum within thirty days after the event requiring payment.

 

o

B.

In two approximately equal payments, the first due within thirty days after the
event requiring payment and the second due on January 2nd of the following
calendar year.

 

o

C.

In approximate equal annual installments over a five year period, with the first
payment due within thirty days after the event requiring payment.

 

o

D.

In approximate equal annual installments over a ten year period with the first
payment due within thirty days after the event requiring payment.

 

o

E.

In approximate equal annual installments over a fifteen year period with the
first payment due within thirty days after the event requiring payment.

 

o

F.

In approximate equal semi-annual installments over a five year period with the
first payment due within thirty days after the event requiring payment.

 

o

G.

In approximate equal semi-annual installments over a ten year period with the
first payment due within thirty days after the event requiring payment.

 

o

H.

In approximate equal semi-annual installments over a fifteen year period with
the first payment due within thirty days after the event requiring payment.

 

EXHIBIT ONLY – NOT FOR SIGNATURE

 

 

 

 

[INSERT OFFICER NAME] Employee

 

Date

 

 

 

8


--------------------------------------------------------------------------------